Exhibit 10.2

Texas Petrochemicals Inc.

2009 Long-Term Incentive Plan

Stock Appreciation Rights Agreement

This Stock Appreciation Rights Agreement (this “Agreement”), effective as of
March 25, 2011 (the “Grant Date”), between TPC Group Inc. (formerly Texas
Petrochemicals Inc.) (the “Company”) and Michael T. McDonnell (the “Grantee”).

 

1. Grant of Stock Appreciation Rights

The Company hereby grants to the Grantee an award of 80,000 stock appreciation
rights (“Stock Appreciation Rights” or “SARs”), each SAR representing a right to
receive a payment, in Common Stock, equal to the excess of the Fair Market Value
of one share of Common Stock of the Company on the date the right is exercised
over the Grant Price specified in Section 2 below.

 

2. Grant Price

The Grant Price per SAR shall be $28.55.

 

3. Relationship to the Plan

This Agreement is subject to the terms and conditions set forth in the Plan and
any rules and regulations adopted by the Committee from time to time. Any terms
used in this Agreement and not defined herein have the meanings set forth in the
Plan. In the event of an inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will control.

 

4. Vesting

Unless vested on an earlier date as provided in Section 5 hereof, the SARs will
vest in full on January 1, 2014, provided that the Grantee has been continuously
employed by the Company from the Grant Date through such vesting date.

 

5. Exercise and Settlement of SAR

This SAR may be exercised by written notice to the Company at the address
specified in Section 12 hereof; provided, however, the SAR may be exercised only
prior to its expiration date. This SAR shall not be exercisable in any event
after the expiration of five (5) years from the Grant Date hereof.
Notwithstanding the vesting date specified in Section 4, upon the occurrence of
the following events, the SARs shall be treated as provided below:

 

  (a) If, prior to January 1, 2014, the Grantee’s employment with the Company is
terminated (i) by the Company without “Cause”, (ii) by the Grantee with “Good
Reason” or (iii) due to a “Non-Renewal Termination” (each as defined in that
certain Executive Employment Agreement between the Company and the Grantee
effective March 22, 2011 (the “Employment Agreement”)), then the SARs shall vest
on a pro rata basis determined by multiplying the total number of SARs subject
to this Agreement by a fraction, the numerator of which shall be the number of
months between March 22, 2011 and the Grantee’s “Date of Termination” (as
defined in the Employment Agreement) and the denominator of which shall be 33,
and the Grantee may exercise such vested SARs at any time during the period of
one (1) year following the Date of Termination.



--------------------------------------------------------------------------------

  (b) If, prior to January 1, 2014, the Grantee’s employment with the Company is
terminated (i) by the Company without Cause, (ii) by the Grantee with Good
Reason or (iii) due to a Non-Renewal Termination, the Date of Termination for
any of which occurs prior to January 1, 2014 and within one (1) year of a
“Change of Control” (as defined in the Employment Agreement), then the SARs
shall vest in full on the Date of Termination, and the Grantee may exercise such
vested SARs at any time during the period of one (1) year following the Date of
Termination.

 

  (c) If the Grantee’s employment with the Company is terminated by the Company
with Cause, the SARs shall expire on the Date of Termination.

 

  (d) If the Grantee’s employment with the Company is terminated after
January 1, 2014 for any reason other than by the Company with Cause, to the
extent not previously exercised, the Grantee may exercise the vested SARs at any
time during the period beginning on the Date of Termination and ending on the
first to occur of (i) the date that is one (1) year after the Date of
Termination or (ii) the date that is the fifth (5th) anniversary of the Grant
Date.

Upon exercise of SARs, the product of the number of the shares of Common Stock
as to which the SARs are exercised multiplied by the excess of the Fair Market
Value (determined in accordance with the terms of the Plan) over the Grant Price
shall become payable to the Grantee in shares of Common Stock. Such Common Stock
issuance shall be made as soon as practicable after the date of exercise, but no
later than 45 days thereafter.

 

6. Non-transferability

The SARs may not be sold, transferred, assigned, pledged, exchanged,
hypothecated, encumbered or otherwise disposed of. Upon the occurrence of an
event set forth in Section 15(b) of the Plan, the number of SARs and the Grant
Price shall, as determined by the Committee, be equitably and appropriately
adjusted as provided in that Section.

 

7. No shareholder Rights

The Grantee shall not have any rights of a shareholder of the Company with
respect to the SARs, including voting and the right to receive dividends.

 

8. Tax Withholding

At the time of exercise of SARs, the amount of all federal, state and other
governmental withholding tax requirements imposed upon the Company with respect
to the exercise of such SARs shall be remitted to the Company or provisions to
pay such withholding requirements shall have been made to the satisfaction of
the Committee prior to the delivery of shares. At the discretion of the Company,
the applicable taxes may be withheld in kind from the shares of Common Stock
otherwise deliverable to the Grantee on the payment of the exercised SARs. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Agreement.

 

9. Beneficiary

The Grantee may designate a beneficiary to exercise any SARs that are vested and
exercisable as of the Grantee’s death, and may change the beneficiary
designation from time to time. Beneficiary designations must be duly executed
using the proper form designated by the Committee and timely filed with the
Company’s General Counsel. If the Grantee fails to designate a beneficiary, the
executor or administrator of the Grantee’s estate may exercise any SARs that are
vested and exercisable as of the Grantee’s death.

 

2



--------------------------------------------------------------------------------

10. Clawback

If the Company’s consolidated financial statements for any of the years during
which the SARs are unvested are required to be restated and the Committee
determines that any fraud, negligence or intentional misconduct by the Grantee
was a significant contributing factor to such restatement, then the Committee
may take such action as it deems necessary to remedy the misconduct, which
remedies may include the cancellation of SARs and repayment (in cash or by
transfer of Common Stock) of any Common Stock previously delivered in settlement
of the SARs, without regard to any income taxes payable by the Grantee with
respect to the settlement of the SARs. The Committee shall have absolute
discretion to make determinations under this Section, and its determination
shall be final, conclusive and binding.

 

11. Code Section 409A Compliance

It is intended that this award of SARs be exempt from the requirements of
Section 409A of the Code as a stock right that does not provide for the deferral
of compensation pursuant to Treasury Regulation § 1.409A-1(b)(5)(i)(B).

 

12. Notices

All notices required or permitted under this Agreement shall be in writing and
shall be delivered personally or by mailing by registered or certified mail,
postage prepaid, to the other party. Notice by mail shall be deemed delivered at
the time and on the date the same is postmarked.

Notices to the Company should be addressed to:

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Attention: General Counsel

Notices to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records. The Company or the Grantee may
by writing to the other party, designate a different address for notices.

If the receiving party consents in advance, notices may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

13. Headings

The headings in this Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Agreement.

 

14. Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Grantee and the
successors and assigns of the Company.

 

15. Governing Law

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Texas, other than its conflict of laws principles.

 

3



--------------------------------------------------------------------------------

16. Agreement Not a Contract

This Agreement (and the grant of SARs) is not an employment or service contract,
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the Grantee’s part to continue as an employee, or of the
Company to continue the Grantee’s service as an employee.

 

17. Entire Agreement; Modification

This Agreement and the Employment Agreement contain the entire agreement between
the parties with respect to the subject matter hereof, and may not be modified
except as provided in the Plan or in a written document executed by both
parties.

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Grantee, effective as of the date on the first page of this Agreement.

 

        TPC GROUP INC. By:  

/s/ Michael T. McDonnell

    By:  

/s/ Shannon B. Weinberg

  Grantee       Title: Deputy General Counsel and Secretary  

March 25, 2011

          Date        

 

4